Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pedersen (EP 2 876 899 A1, provided by Applicant).
Regarding Claim 1, Pedersen teaches: A method for signal modelling in a hearing device configured to be worn by a user (¶ [0001] and Fig. 3, ¶ [0090], [0104]-[0114]), the hearing device comprising a first input transducer ([0087], [0101]: microphone(s)), a first processing unit coupled to the first input transducer and configured to perform signal processing according to a first sound signal model (¶ [0031]: “signal processing unit”), and an acoustic output transducer for conversion of an output signal from the first processing unit into an audio output signal (¶ [0096]: receiver, loudspeaker), the method comprising: recording a first object signal by a recording unit (¶ [0102]: possible to record specific VIP voices; [0104]-[0108]); determining, by a second processing unit, a first set of parameter values of a second sound signal model for the first object signal (from at least ¶ [0105] it is shown that characteristics of a desired sound are stored either in the smartphone device or the hearing aid; the smartphone has a processing unit for determining and storing of such characteristics); receiving, in the first processing unit of the hearing device, an input signal comprising a first signal part and a second signal part (from ¶ [104]-[0114], the signals 16 are transmitted to the hearing aid device. The first being the audio to be reproduced by the receiver of the hearing aid device. The smartphone device recognizes characteristics 8 of a person of interest 6 and prioritizes those signals.), the first signal part corresponding at least partly to the first object signal (i.e. the sound of the person talking); applying the determined first set of parameter values of the second sound signal model to the first sound signal model; and processing the input signal according to the first sound signal model (from ¶ [0102], once a VIP fingerprint is detected by the smartphone those voices are given priority via amplification or a raising of a sound level. Since the fingerprints are stored on the smartphone device or the hearing aid device, in the instance of the fingerprints being stored on the smartphone device, a signal would necessarily indicate to the hearing aid device to give priority or not to the transmitted audio).
Regarding Claim 2, Pedersen teaches: further comprising: recording a second object signal by the recording unit; determining, by the second processing unit, a second set of parameter values of the second sound signal model for the second object signal; receiving, in the first processing unit of the hearing device, an additional input signal comprising a first signal part and a second signal part, the first signal part of the additional input signal corresponding at least partly to the second object signal; applying the determined second set of parameter values of the second sound signal model to the first sound signal model; and processing the additional input signal according to the first sound signal model 
Regarding Claim 3, Pedersen teaches: further comprising generating a library of sets of parameter values for the second sound signal model for respective object signals, the object signals comprising at least the first object signal and the second object signal, wherein the library of sets of parameter values comprises at least the first set of parameter values and the second set of parameter values (the above steps pertain to the same as above with a further iteration for a second person or sound of interest. It is understood from at least ¶ [0102] and [0113] multiple voice characteristics would be stored).
Regarding Claim 4, Pedersen teaches: further comprising determining whether the input signal corresponds at least partly to the first object signal, wherein the act of applying the determined first set of parameter values to the first sound signal model is performed if the input signal corresponds at least partly to the first object signal (priority is given if the signal matches a predetermined person during a training).
Regarding Claim 5, Pedersen teaches: wherein the first set of parameter values of the second sound signal model is stored in a storage, and wherein the first set of parameter values of the second sound signal model is configured to be retrieved from the storage by the second processing unit (¶ [0104]-[0114] the characteristics may be stored on the smartphone or a central server and retrieved when necessary).
Regarding Claim 6, Pedersen teaches: wherein the second processing unit is in an electronic device (the smartphone), and wherein the first set of parameter values of the second sound signal model is sent from the electronic device to the hearing device to be applied to the first sound signal model (i.e. emphasis or de-emphasis based on the detected voice imprint).
Regarding Claim 7, Pedersen teaches: wherein the recording unit comprises a second input transducer in an electronic device (the smartphone would inherently have an additional microphone). 
Regarding Claim 8, Pedersen teaches: further comprising modifying the first set of parameter values of the second sound signal model based on an interface output from a user interface (¶ [0083], [0100]).
Regarding Claim 13, Pedersen teaches: wherein the first object signal is a noise signal to be suppressed in the input signal (¶ [0099]).
Regarding Claim 14, Pedersen teaches: wherein the first object signal is a desired signal to be enhanced in the input signal (¶ [0030]).
Regarding Claim 15, Pedersen teaches: wherein the act of recording is initiated by the user of the hearing device (¶ [0102]).
Regarding Claim 16 and 20, a hearing device and system are claimed for performing the method steps of Claim 1. As Claim 1 was cited to the structure of a hearing device and system, Claims 16 and 20 are rejected for those same reasons as above with citation to the same structure for performing the method as required by Claim 1.
Regarding Claim 17, Pedersen teaches: wherein the first set of parameter values of the second sound signal model is associated with the first object signal (each VIP imprint is associated with a detectable signal from a user, see ¶ [0102]).
Regarding Claim 18, Pedersen teaches: and an electronic device that comprises the recording unit (i.e. the smartphone 10).
Regarding Claim 19, Pedersen teaches: and a second processing unit configured to determine the first set of parameter values of the second sound signal model for the first object signal (from at least ¶ [0105] it is shown that characteristics of a desired sound are stored either in the smartphone device or the hearing aid; the smartphone has a processing unit for determining and storing of such characteristics).



Allowable Subject Matter
Claim 9-12 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW A EASON whose telephone number is (571)270-7230.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW A EASON/Primary Examiner, Art Unit 2651